DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13, 14, 16, 26, 29 are pending and are under examination on the merits.
Claims 13, 14 are amended.
Claims 15, 17-25, 27, 28 are previously canceled.
No claims are newly added.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 has been entered.

Claim Interpretation
As previously stated for the claim terminology “solids content” in claim 13: In the instant specification, although “solids content” is not defined, it is used interchangeably with dissolved polymer content (see publication paragraph 8). However, the term “solids content” itself encompasses much more than only dissolved polymer content- it includes all solids in the analyte at hand. Since the term is not otherwise defined by the instant specification, it is considered below under this broader interpretation which may include all solids in the analyte. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 depends on claim 13, which recites “the solvent is selected from the group consisting of….” However, claim 14 recites possibilities which are not possible from the markush group following “consisting of” in claim 13. Claim 14’s final specific mixture, “a mixture of at least 90 weight percent 1, 4-dioxane and no more than 10 weight percent of an organic alcohol….” fails to include all the limitations of the closed markush group in claim 13, which does not allow for the recited alcohol.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 13, 14, 16, 26, 29 as being unpatentable over US 20070282024 by Sajiki in view of US 20130236499 by Andjelic et al in the previous action is amended herein. The rejection over claims 13, 16, 26 and 29 is withdrawn in view of applicant’s amendment to claim 13 which amends 
Sajiki describes a process of producing a porous object. 
Regarding claim 14, Sajiki describes a medical porous object (foam) (paragraph 1, 38) of the bioabsorbable copolymer of lactide and caprolactone (paragraph 2, 11). Sajiki describes a freeze-drying (lyophilization) process (paragraph 28). Sajiki describes:
Providing an absorbable polymer of a copolymer of lactide and epsilon caprolactone (paragraph 22) with a lactide to caprolactone ratio of preferably 40:60 to 80:20 (paragraph 21). Sajiki is silent as to the other specific properties instantly claimed. These are addressed via the secondary reference Andjelic below.
Dissolving the copolymer (“preparing a mixed solution” paragraph 19) in a good solvent/poor solvent (paragraph 19). The property of non-gelling at 20C for at least 18 hours is addressed via secondary reference Andjelic below.
The solution has a concentration of polymer of 0.1-24 wt% (paragraph 26)
Pouring the solution into a mold (“placed in a container” paragraph 29) and lyophilizing the solution (paragraph 28). Sajiki explicitly says that the solution is frozen (paragraph 28), i.e. not a gel before it is frozen.
Sajiki does not describe the copolymer with sufficient specificity. 
Andjelic describes a specific poly lactide-co-epsilon caprolactone polymer.
Andjelic describes a block (segmented) copolymer of poly(lactide-co-epsilon caprolactone) copolymer with a mole ratio of polymerized lactide to caprolactone between 60:40 to 75:25 with a Tg of less than 0C and a crystallinity level of 20-50% (paragraph 17). Andjelic states that this copolymer is useful in medical devices that function by being deformable (paragraph 75) and do so without undergoing significant fracturing, cracking, splintering or other forms of breakage. Thus it would be 
Regarding the property of a solution that remains non-gelling at 20C for at least 18 hours, the instant specification specifically cites Andjelic as exemplary for its lack of exhibition of gelation (publication paragraph 133), therefore Andjelic is expected to meet the property of non-gelling at 20C for 18 hours. 
Regarding the specifically claimed solvent, Sajiki describes 1,4-dioxane as a good solvent for the polymer (paragraph 23) mixed with the polymer and a poor solvent. A poor solvent is optionally ethanol or tertiary butyl alcohol (paragraph 23). Sajiki describes the amount of poor solvent as up to 20 wt% and the ratio of polymer: poor solvent as 3.2:20 to 4:0.5 (paragraph 27). The amount of polymer is 0.1-24 wt% (paragraph 26). The ratio of polymer to good solvent is 0.1:99.9 to 24:76 (paragraph 26). Sajiki exemplifies a polymer concentration of 3.5 wt% (paragraph 27). The solution only consists of polymer, poor solvent and good solvent (paragraph 25). Thus Sajiki’s disclosure at least overlaps with the claimed mixture of at least 90 wt% 1,4 dioxane and no more than 10 wt% water or organic alcohol (paragraph 23). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed ranges because Sajiki and Andjelic describes values overlapping with the claimed range.

Claims 13, 14, 16, 26, 29 are rejected as being unpatentable over US 6355699 by Vyakarnam in view of US 20130236499 by Andjelic et al. 
Vyakarnam describes a process for manufacturing biomedical foams. 
Regarding claim 13, Vyakarnam describes a method of making a foam by a lyophilization process (abstract). The foam is absorbable (col 2 ln 15-20). Vyakarnam describes:
-Providing an absorbable polymer which may be a copolymer of lactide and epsilon-caprolactone (col 4 ln 35-40). Vyakarnam is silent as to the specific copolymer and properties instantly described. This is addressed via secondary reference Andjelic below.
-Dissolving the polymer in a solvent which has good solubility for the copolymer (col 6 ln 45-60). Regarding the non-gelling requirement, this is addressed via secondary reference Andjelic below. The solution has an amount of polymer from 0.5 to 30 wt% (col 7 ln 36). This is akin to the claimed solids content because no other solids are required to be present. The solvents listed overlap significantly with the claimed solvent list, see col 7 ln 8-24. 
-Pouring the solution into a suitable mold (col 8 ln 55-58).
-Subjecting the solution to a lyophilizing process to form an absorbable foam (col 8 ln 55-58; col 9 ln 20-65). 
Vyakarnam does not describe the copolymer with sufficient specificity.
Andjelic describes a specific poly lactide-co-epsilon caprolactone polymer.
Andjelic describes a block (segmented) copolymer of poly(lactide-co-epsilon caprolactone) copolymer with a mole ratio of polymerized lactide to caprolactone between 60:40 to 75:25 with a Tg of less than 0C and a crystallinity level of 20-50% (paragraph 17). Andjelic states that this copolymer is useful in medical devices that function by being deformable (paragraph 75) and do so without undergoing significant fracturing, cracking, splintering or other forms of breakage. Thus it would be obvious to one of ordinary skill to use the specific poly(lactide-co-epsilon caprolactone) polymer of 
Regarding the property of a solution that remains non-gelling at 20C for at least 18 hours, the instant specification specifically cites Andjelic as exemplary for its lack of exhibition of gelation (publication paragraph 133), therefore Andjelic is expected to meet the property of non-gelling at 20C for 18 hours. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed ranges because Vyakarnam and Andjelic describes values overlapping with the claimed range.

Regarding claim 14, Vyakarnam describes 1, 4-dioxane as a preferred solvent (col 7 ln 23). 

Regarding claim 16, Vyakarnam describes a thickness of between 0.25-100 mm, preferably 0.5-50mm (col 11 ln 14-17). 

Regarding claim 26, it is noted that the claim is to a property not an active step. Andjelic’s polymer in solution is expected to meet this property because the instant specification specifically cites Andjelic as exemplary for its lack of exhibition of gelation (publication paragraph 133). 

Regarding claim 29, Vyakarnam and Andjelic are silent as to the mechanical integrity. However, the term “mechanical integrity” is not specifically defined by the instant specification. The instant 
Furthermore, the lack of definition of “mechanical integrity” means that under broadest reasonable interpretation any maintenance of structure over 64 days meets the claim. Vyakarnam in view of Andjelic is expected to meet this parameter because of the similarities in processing and composition outlined above in rejection of claim 13. 

Response to Arguments
Applicant’s argument p.4 antepenultimate paragraph of Remarks submitted 11/24/21 has been considered but is not fully persuasive. Applicant has failed to amend claim 14 to discount a possibility described by Sajiki, who describes a blend of solvents encompassed by claim 14. Thus the rejection remains over claim 14.

Applicant’s argument p.4 penultimate paragraph has been considered but is not persuasive. Applicant states that there is no motivation to use the end-capped blocky polymer with crystallinity as claimed as the specific copolymer for Sajiki’s process. This is not found convincing for either Sajiki or new primary art Vyakarnam because both references broadly describe copolymers of polylactide/epsilon caprolactone and neither teaches away from the specific copolymer claimed. Proper motivation to use the copolymer of Andjelic has been provided in rejection above- Andjelic describes his 
Should applicant wish to show unexpected results, overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02). Applicant has not submitted such data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766